MEMORANDUM **
Tomas Salinas-Ruiz appeals from the district court’s order denying his motion to dismiss the indictment charging him with being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Salinas-Ruiz contends that the district court erred by denying his motion to dismiss the indictment because the indictment did not allege that his prior removal occurred subsequent to a felony conviction. This contention fails. See Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); see also United States v. Salazar-Lopez, 506 F.3d 748, 752 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.